Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bauer (US Patent Application 2004/0020531).

    PNG
    media_image1.png
    725
    765
    media_image1.png
    Greyscale


Regarding claim 1. Bauer discloses a valve device (as shown above) for controlling a fluid flow, in particular an air flow, comprising at least one inlet (as shown above) and at least two outlets (as shown above), at least one of the outlets (as shown above) being fluidically connectable in each case to the inlet (as shown above) via a through-channel (as shown above) of at least one manipulable guide means, wherein the through-channel (as shown above) of the guide means is changeable at least indirectly via a control fluid flow (flow through either channel will affect the cross-section by pressure deflection of the diaphragm mounted guides) either with regard to at least a section of its internal cross section or is rotatable at least to a limited extent with regard to its orientation with respect to the outlets and the inlet is rotatable at least to a limited extent.



Regarding claim10. A valve system (as shown above), comprising at least two valve devices (diaphragms to either side), in particular arranged in a housing (as shown above), wherein the valve devices (diaphragms to either side as shown above) comprise at least one inlet (as shown above) and at least two outlets (as shown above), at least one of the outlets (as shown above) being fluidically connectable in each case to the inlet (as shown above) via a through-channel (as shown above) of at least one manipulable guide means, wherein the through-channel (as shown above) of the guide means is changeable at least indirectly via a control fluid flow (SF) either with regard to at least a section of its internal cross section or is rotatable at least to a limited extent with regard to its orientation with respect to the outlets (as shown above) and the inlet is rotatable at least to a limited extent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US Patent Application 2004/0020531) in view of Kashiwamura (US Patent 4,655,505).


Regarding claim 12. 
Bothe Bauer and Kashiwamura are devices intended for use in an air operated vehicle seat.
Bauer discloses “It is thus possible to achieve a corresponding vehicle seat with great comfort, using only passive, pneumatic means. The use of electronic switching and closed-loop control devices can advantageously be dispensed with. This markedly lessens the effort and expense for achieving such massage systems.: (paragraph [0023]

Kashiwamura discloses “Disclosed is a seat for vehicle which is pneumatically controlled for a desired body pressure distribution of a person seated in the seat, comprising: a plurality of air bags embedded in a seat; an air pressure source; a single first conduit connected the air pressure source at its one end and branched off into a plurality of second conduits leading to the air bags at its other end; a plurality of on-off valves each provided in the corresponding one of the second conduits leading to the air bags” (abstract)

    PNG
    media_image2.png
    871
    990
    media_image2.png
    Greyscale

Kashiwamura discloses a control device (41 above) for a function of a seat to be operated with fluid pressure, in particular pneumatically, comprising a valve system (24 (above) and a valve block  with several valves, outlets of which are each fluidically connected to an inlet  

Kashiwamura does not specifically disclose the individual valve structures 

Bauer teaches an individual valve structure the valve devices (as shown above In figure 1) of the valve system wherein the valve system comprises at least two valve devices (diaphragms to either side as shown in figure in claim 1), in particular arranged in a housing ,wherein the valve devices comprise at least one inlet (14 as shown in figure in claim 1 above) and at least two outlets (16 and 18 as shown in figure in claim 1), at least one of the outlets being fluidically connectable in each case to the inlet via a through-channel (channels a s shown in figure in claim 1) of at least one manipulable guide means, wherein the through- channel of the guide means is changeable at least indirectly via a control fluid flow (flow through either channel will affect the cross-section by pressure deflection of the diaphragm mounted guides) either with regard to at least a section of its internal cross section or is rotatable at least to a limited extent with regard to its orientation with respect to the outlets and the inlet is rotatable at least to a limited extent.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine known elements in seat valve configurations to replace the valves of Kashiwamura with the valve of Bauer to achieve the predictable result of flowing air the sections of the car seat as required.

Regarding claim 13. 
 As cited above both Bauer and Kashiwamura disclose the elements including valves that are for car seating systems. Further claim 13 is seen as the same as for claim 12 with only the further limitation being that of being disclosed within in a car seat with  massage capabilities.

Kashiwamura discloses  “According to another aspect of the present invention, the control means further comprises pressure varying means for changing the air pressures of the air bag in time sequence so that the optimum body pressure distribution may be achieved from cumulative data, the driver may be prevented from dozing off, or the driver may receive massage from the oscillating changes in the air pressures of the air bags.” (Column 3 lines 17-24)

A seating system (comprising a seat with a functional device having a plurality of expansion bodies (in particular a massage device, and a control device (41), the valve system of which is fluidically connected to the functional device with the incorporation of hoses, wherein the control device (41) comprises a valve system (as disclosed by Bauer) and a valve block (24) with several valves ,outlets (hoses leaving block) of which are each fluidically connected to an inlet (14) of the valve devices (50a, 50b) of the valve system (24), wherein the valve system (24) comprises at least two valve devices (50a, 50b), in particular arranged in a housing (201), wherein the valve devices (50a, 50b) comprise at least one inlet (14) and at least two outlets (16 and 18), at least one of the outlets  being fluidically connectable in each case to the inlet (14) via a through- channel (channels a ss shown in figure in claim 1 above) of at least one manipulable guide means, wherein the through-channel of the guide means is changeable at least indirectly via a control fluid flow (flow through either channel will affect the cross-section by pressure deflection of the diaphragm mounted guides) either with regard to at least a section of its internal cross section or is rotatable at least to a limited extent with regard to its orientation with respect to the outlets and the inlet is rotatable at least to a limited extent.

Regarding claim 15. 
The seating system according to claim 13, as a vehicle seat.

As cited in claims 12 and 13 the system is intended for use in a car seat.
Allowable Subject Matter

Claims 2-9,11,14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753